Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT AND JOINDER TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT AND JOINDER TO CREDIT AGREEMENT (this “Amendment”) dated
as of March 19, 2020, is entered into by and among Rush Truck Centers of
Alabama, Inc., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of
California, Inc., Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck
Centers of Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck
Centers of Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck
Centers of Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck
Centers of North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck
Centers of Utah, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of
Kansas, Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of
Virginia Inc., Rush Truck Centers of Indiana Inc., Rush Truck Centers of
Illinois Inc., Rush Truck Centers of Nevada, Inc., Rush Truck Centers of
Kentucky, Inc., RIG TOUGH, INC., LOS CUERNOS, INC., AIRUSH, INC., RUSH TRUCK
LEASING, INC. AND RUSH ADMINISTRATIVE SERVICES, INC., each a Delaware
corporation, Rush Truck Centers of Texas, L.P., a Texas limited partnership
(collectively, the “Existing Borrowers” and each individually, an “Existing
Borrower”), each Additional Borrower (as defined below), Rush Enterprises, Inc.,
a Texas corporation (“Holdings”), each Lender party hereto and BMO HARRIS BANK
N.A., in its capacity as administrative agent under the Loan Documents (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

A.     The Existing Borrowers, Holdings, each other Loan Party party thereto
from time to time, the financial institutions party thereto from time to time as
lenders (the “Lenders”) and the Administrative Agent are parties to that certain
Credit Agreement, dated as of March 21, 2017 (as amended by that certain First
Amendment to Credit Agreement, dated as of April 25, 2019, and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used but not defined herein shall have the
meanings indicated in the Credit Agreement, as amended hereby).

 

B.     The Existing Borrowers have requested that the Lenders amend the Credit
Agreement in certain respects and the Lenders signatory hereto have agreed to
amend the Credit Agreement, subject to the terms and conditions hereof.

 

C.     Rush Medium-Duty Truck Centers of California, Inc., a Delaware
corporation, Rush Truck Centers of Nebraska, Inc., a Delaware corporation, Rush
Truck Centers of Pennsylvania, Inc., a Delaware corporation, and RTC Central San
Antonio, Inc., a Delaware corporation (each an “Additional Borrower” and
together the “Additional Borrowers”) are Domestic Subsidiaries of Holdings.

 

D.     Section 7.13 of the Credit Agreement requires that, in the event that,
subsequent to the Closing Date, any Person becomes a Domestic Subsidiary of
Holdings, other than Immaterial Subsidiaries, then, within thirty (30) days of
being formed or acquired, such Person shall become a Borrower under the Credit
Agreement and, within such thirty (30) day period, (i) execute and deliver to
the Administrative Agent a joinder to the Credit Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, and all relevant
documentation with respect thereto as such Person would have been required to
provide and take if such Person had been a Borrower on the Closing Date and (ii)
complete all actions with respect to the Credit Agreement as such Person would
have been required to provide and take if such Person had been a Borrower on the
Closing Date.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

I.  JOINDER

 

1.1.     By executing and delivering this Amendment, each Additional Borrower
hereby (a) agrees that from and after the date of this Amendment it shall be a
Borrower under the Credit Agreement as if it were a signatory thereto and shall
be bound by all of the terms, conditions, covenants, agreements and obligations
of a Borrower and a Loan Party set forth in the Credit Agreement and each other
Loan Document, (b) accepts joint and several liability as a Borrower for the
Obligations under the Credit Agreement and the other Loan Documents pursuant to
the terms of the Credit Agreement and such other Loan Documents, subject to the
limitations set forth in Section 2.15(c) of the Credit Agreement, and (c)
confirms that, after giving effect to the supplement to the Schedules to the
Credit Agreement provided for in Section 1.2 below, the representations and
warranties contained in Article VI of the Credit Agreement are true and correct
as they relate to such Additional Borrower as of the date of this Amendment, as
though made on and as of such date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date). Each Additional
Borrower hereby agrees that each reference to a “Borrower”, the “Borrowers”, a
“Loan Party” or the “Loan Parties” in the Credit Agreement and the other Loan
Documents, including this Amendment, shall include such Additional Borrower.

 

1.2.    Attached as Exhibit A hereto are supplements to Schedules 5.01 (Good
Standing and Foreign Qualification Jurisdictions), 6.02(a) (Consents and
Approvals) and 6.03 (Group Members) to the Credit Agreement that include all
information required to be provided therein with respect to the Additional
Borrowers. Each such Schedule shall be attached to the Credit Agreement, and on
and after the date hereof all references in any Loan Document to any such
Schedule to the Credit Agreement shall mean such Schedule as so supplemented
hereby; provided, that any use of the term “as of the date hereof”, as of the
Closing Date, or any term of similar import, in any provision of the Credit
Agreement relating to any Additional Borrower or any of the information amended
by such Schedule supplement hereby, shall be deemed to refer to the date of this
Amendment.

 

1.3      Notwithstanding anything contained in the Credit Agreement, including
without limitation, Sections 2.01 (Loan Commitments), 2.03 (Letters of Credit)
and 2.04 (Swing Line Loans), the Lenders and Letter of Credit Issuer shall not
have any obligation to honor any Request for Credit Extension or make any Credit
Extension, directly or indirectly, to any Additional Borrower until the
Administrative Agent shall have completed its customary due diligence and
perfection and priority review.

 

1.4     The Lenders hereby waive any Default or Event of Default under the
Credit Agreement as a result of the Additional Borrowers not, within thirty (30)
days of being formed, becoming Borrowers under the Credit Agreement and, within
such thirty (30) day period, (i) executing and delivering to the Administrative
Agent a joinder to the Credit Agreement, in form and substance reasonably
satisfactory to Administrative Agent and all relevant documentation with respect
thereto as such Person would have been required to provide and take if such
Person had been a Borrower on the Closing Date and (ii) completing all actions
with respect to the Credit Agreement as such Person would have been required to
provide and take if such Person had been a Borrower on the Closing Date.

 

2

--------------------------------------------------------------------------------

 

 

II.  AMENDMENTS

 

2.1.     Section 1.01 (Defined Terms) of the Credit Agreement is amended by
replacing the defined term “Maturity Date” in its entirety with the following:

 

“Maturity Date” means the earlier of (i) June 30, 2022 and (ii) the date on
which all commitments under the Floor Plan Credit Agreement shall have
terminated, whether as a result of the occurrence of the Commitment Termination
Date (as defined in the Floor Plan Credit Agreement) or otherwise.

 

2.2     Section 1.01 (Defined Terms) of the Credit Agreement is further amended
by inserting the following new defined term in the appropriate alphabetical
order:

 

“Monthly Reporting Trigger Period” means the period (a) commencing on the day
that Total Revolving Credit Outstandings have been greater than $10,000,000 for
a period of ten (10) consecutive days (i.e., commencing on such tenth (10th)
day) and (b) continuing until the date that Total Revolving Credit Outstandings
shall have equaled zero for each of the previous thirty (30) consecutive days.

 

2.3.     Section 7.01(e) (Borrowing Base Certificate) of the Credit Agreement is
amended by amending and restating such Section in its entirety with the
following:

 

(e)     Borrowing Base Certificate. Within twenty (20) days after the end of
each Fiscal Quarter, Borrower Agent shall deliver to the Administrative Agent,
in form and detail reasonably acceptable to the Administrative Agent, a
Borrowing Base Certificate as of the last day of such Fiscal Quarter, with such
supporting materials as the Administrative Agent shall reasonably request
(including, without limitation, reporting of (i) gross Parts Inventory, (ii)
Parts Inventory ineligibles and (iii) changes in value and depreciation amounts
of Company Vehicles); provided that, if a Monthly Reporting Trigger Period
exists, Borrower Agent shall execute and deliver to the Administrative Agent
Borrowing Base Certificates and such supporting materials as the Administrative
Agent shall reasonably request on a monthly basis, on or before the 20th of each
month, for the immediately preceding month-end; provided, further, that, if a
Reporting Trigger Period exists, Borrower Agent shall execute and deliver to the
Administrative Agent Borrowing Base Certificates on a weekly basis, on or before
Wednesday of each week, for the immediately preceding week-end; provided,
further, that if (I) the aggregate value of Parts Inventory Disposed of or
otherwise returned to a supplier, vendor or other Person, whether for cash,
credit or otherwise, exceeds in any Fiscal Quarter (or, if a Monthly Reporting
Trigger Period exists, in any month) $10,000,000 or (II) the aggregate value of
all Company Vehicles Disposed of in any Fiscal Quarter (or, if a Monthly
Reporting Trigger Period exists, in any month) exceeds $10,000,000, then
Borrower Agent shall promptly deliver to the Administrative Agent an updated
Borrowing Base Certificate giving effect to such returns and Dispositions, as
applicable. All calculations of Availability in any Borrowing Base Certificate
shall originally be made by Borrowers and certified by a Responsible Officer;
provided that the Administrative Agent may from time to time review and adjust
any such calculation to the extent the calculation is not made in accordance
with this Agreement or does not accurately reflect the Availability Reserves or
the Line Reserves.

 

3

--------------------------------------------------------------------------------

 

 

III.  CONDITIONS TO EFFECTIVENESS

 

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Loan Parties shall not have
any rights under this Amendment, until the Administrative Agent shall have
received, in each case, in form and substance reasonably satisfactory to the
Administrative Agent:

 

(a)     duly executed signature pages to this Amendment from Holdings, the
Existing Borrowers, the Additional Borrowers, the Lenders and the Administrative
Agent;

 

(b)     duly executed signature pages to (a) a pledge amendment in substantially
the form of Exhibit A to the Security Agreement from each holder of Stock of
each Additional Borrower and (b) a security agreement supplement in
substantially the form of Exhibit B to the Security Agreement from each
Additional Borrower;

 

(c)     a perfection certificate signed by a Responsible Officer of each
Additional Borrower;

 

(d)     such certificates of resolutions or other action, incumbency
certificates (including specimen signatures), and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with, as
applicable, this Amendment, the Credit Agreement and the other Loan Documents to
which such Loan Party is a party;

 

(e)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization and in any other
jurisdiction in which the failure to be so qualified would have a Material
Adverse Effect, including certified copies of such Loan Party’s Constituent
Documents, shareholders’ agreements, certificates of good standing and/or
qualification to engage in business from each jurisdiction identified on, as
applicable, Schedule 5.01 to the Credit Agreement and the supplement to such
Schedule 5.01 attached as Exhibit A hereto;

 

(f)     a favorable opinion of Norton Rose Fulbright US LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender and their
successors and assigns, as to the matters concerning the Loan Parties, this
Amendment and each other Loan Document to which any Additional Borrower is a
party as the Administrative Agent may reasonably request;

 

(g)     certificates of Responsible Officers of the Borrower Agent either (A)
identifying all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each such Loan Party of this Amendment and, in the case of the Additional
Borrowers, the other Loan Documents to which it is a party, and stating that
such consents, licenses and approvals shall be in full force and effect, and
attaching true and correct copies thereof or (B) stating that no such consents,
licenses or approvals are so required;

 

(h)     evidence that all insurance required to be maintained pursuant to the
Loan Documents in respect of the Additional Borrowers has been obtained and is
in effect;

 

(i)     Uniform Commercial Code financing statements, suitable in form and
substance for filing in all places required by applicable law to perfect the
Liens granted by the Additional Borrowers in favor of the Administrative Agent
under the Security Instruments as first priority Liens as to items of Collateral
in which a security interest may be perfected by the filing of financing
statements, and such other documents and/or evidence of other actions as may be
reasonably necessary under applicable law to perfect such Liens of the
Administrative Agent under such Security Instruments as first priority Liens in
and to such other Collateral as the Administrative Agent may require;

 

4

--------------------------------------------------------------------------------

 

 

(j)     Uniform Commercial Code search results through a recent date showing
only those Liens on the assets of the Additional Borrowers as are acceptable to
the Administrative Agent and Lenders; and

 

(k)     payment of all fees and expenses of the Administrative Agent (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent).

 

IV.  REPRESENTATIONS

 

Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that:

 

4.1     Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease, and to conduct its business as now or
currently proposed to be conducted, (d) is in compliance in all material
respects with its Constituent Documents, (e) is in compliance with all
applicable Requirements of Law, except where the failure to be in compliance
would not have a Material Adverse Effect, and (f) has all necessary Permits from
or by, has made all necessary filings with, and has given all necessary notices
to, each Governmental Authority having jurisdiction, to the extent required for
such ownership, lease, sublease, operation, occupation or conduct of business,
except where the failure to obtain such Permits, make such filings or give such
notices would not, in the aggregate, have a Material Adverse Effect. The
Borrowers are engaged in the business of selling Inventory at retail.

 

4.2     The execution, delivery and performance by such Loan Party of this
Amendment (a) are within such Loan Party’s corporate or similar powers and, at
the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Securities); (b) do not (i) contravene such Loan Party’s Constituent
Documents, (ii) violate any applicable Requirement of Law, (iii) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of such Loan
Party or any of its respective Subsidiaries (including other Loan Documents),
other than those that would not, in the aggregate, have a Material Adverse
Effect, or (iv) result in the imposition of any Lien (other than a Lien securing
the Obligations) upon any property of such Loan Party or any of its
Subsidiaries; and (c) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person.

 

4.3     This Amendment has been duly executed and delivered to the other parties
hereto by such Loan Party, is the legal, valid and binding obligation of such
Loan Party and is enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.4     Such Loan Party (other than Holdings) is a wholly owned subsidiary of
Holdings and has full corporate authority to bind itself to the terms and
conditions of this Amendment, the Credit Agreement and the other Loan Documents.

 

4.5     Each of the representations and warranties contained in the Credit
Agreement, this Amendment, and the other Loan Documents applicable to it is true
and correct in all material respects on and as of the date hereof as if made on
and as of such date.

5

--------------------------------------------------------------------------------

 

 

 

4.6     Both before and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

V.  MISCELLANEOUS

 

5.1    Loan Documents; Continued Effectiveness. This Agreement is one of the
Loan Documents referred to in the Credit Agreement and shall be governed
accordingly. As amended hereby, all terms of the Credit Agreement and the other
Loan Documents, including without limitation the grant of security interest
contained in the Security Agreement, shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.

 

5.2     Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by all Borrowers of this Amendment and the consummation of the
transactions described herein and ratifies and confirms the terms of its
guarantee of all Obligations with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of any Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of any Borrower, the guarantee by
each Guarantor of all of the Obligations (i) is and shall continue to be a
primary obligation of such Guarantor, (ii) is and shall continue to be an
absolute, unconditional, continuing and irrevocable guaranty of payment, and
(iii) is and shall continue to be in full force and effect in accordance with
its terms. Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of any Guarantor with respect to
the Obligations as amended hereby.

 

5.3     Effect of Agreement. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Loan Parties to the Lenders and
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement. This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.

 

5.4     No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or any other
Loan Documents or an accord and satisfaction in regard thereto.

 

5.5     Costs and Expenses. Borrowers agree to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for Administrative Agent with
respect thereto.

 

5.6     Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

6

--------------------------------------------------------------------------------

 

 

5.7    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission, Electronic Transmission or containing
an e-signature shall be as effective as delivery of a manually executed
counterpart.

 

5.8     Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

5.9     Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

ADDITIONAL BORROWERS:

 

rush medium-duty truck centers of

california, inc.

 

 

By: /s/ W.M. “Rusty” Rush

 

Name: W.M. “Rusty” Rush

 

Title: CEO and President

 

 

RUSH TRUCK CENTERS OF NEBRASKA, INC.

 

 

By: : /s/ W.M. “Rusty” Rush

 

Name: W.M. “Rusty” Rush

 

Title: CEO and President

 

 

RUSH TRUCK CENTERS OF PENNSYLVANIA, INC.

 

 

By: : /s/ W.M. “Rusty” Rush

 

Name: W.M. “Rusty” Rush

 

Title: CEO and President

 

 

RTC CENTRAL SAN ANTONIO, INC.

 

 

By: : /s/ W.M. “Rusty” Rush

 

Name: W.M. “Rusty” Rush

 

Title: CEO and President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

EXISTING BORROWERS:

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF

COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OHIO, INC.

RUSH TRUCK CENTERS OF KANSAS, INC.

RUSH TRUCK CENTERS OF MISSOURI, INC.

RUSH TRUCK CENTERS OF VIRGINIA INC.

RUSH TRUCK CENTERS OF INDIANA INC.

RUSH TRUCK CENTERS OF ILLINOIS INC.

RUSH TRUCK CENTERS OF NEVADA, INC.

RUSH TRUCK CENTERS OF KENTUCKY, INC.

RIG TOUGH, INC.

LOS CUERNOS, INC.

AIRUSH, INC.

RUSH TRUCK LEASING, INC.

RUSH ADMINISTRATIVE SERVICES, INC.

 

 

By: : /s/ W.M. “Rusty” Rush

Name:   W.M. “Rusty” Rush

Title:     CEO and President

of each of the foregoing entities

 

 

RUSH TRUCK CENTERS OF TEXAS, L.P.

 

By: Rushtex, Inc., a Delaware corporation

 

 

By: : /s/ W.M. “Rusty” Rush

Name: W.M. “Rusty” Rush

Title: CEO and President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDINGS:

 

RUSH ENTERPRISES, INC.

 

 

By: : /s/ W.M. “Rusty” Rush

Name: W.M. “Rusty” Rush

Title: CEO and President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

BMO HARRIS BANK N.A.,

as Administrative Agent and a Lender

 

 

By: /s/ Sarah E. Fyffe
Name: Sarah E. Fyffe
Title: Vice President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

 

By: /s/ Alfred Lopez
Name: Alfred Lopez
Title: Vice President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

MASSMUTUAL ASSET FINANCE LLC,

as a Lender

 

 

By: /s/ Don Butler
Name: Don Butler
Title: SVP

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, A

WHOLLY OWNED SUBSIDIARY OF NEW YORK

COMMUNITY BANK,

as a Lender

 

 

By: /s/ John F.X. Chipman
Name: John F.X. Chipman
Title: Executive Vice President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

FROST BANK,

as a Lender

 

 

By: /s/ Lane Allen
Name: Lane Allen
Title: Senior Vice President

 

 

[Signature Page to Second Amendment and Joinder to Credit Agreement]

 